The opinion of the court was delivered by
Dunbar, J.
This is an action of mandamus to compel the sheriff of Pierce county to make return of a certain execution issued under a judgment, of which judgment the appellant was the owner. Before this judgment was obtained, another action had been commenced by Deming, for whom (he having deceased) W. II. Opie was substituted as plaintiff. This second action involved the question of whether or not Deming had a right to a rescission *525of the sale of the property which was the subject of the. action upon which appellant’s judgment, the basis of this action, was founded. A great deal was interjected into this case which seems to us to he foreign to its proper consideration, hut it is sufficient to say, for the purpose of its disposition, that the sheriff justified under the following facts: During the pendency of the case of Opie, as administrator, against the Pacific Investment Company et al., he was instructed by the judge of the court who w7as trying that cause to withhold the return of the execution until the final determination of the Opie case. This, the sheriff alleges and testifies, was done in open court in the presence .of the attorneys in the Opie case and the attorneys for the appellant in this case; and, in order to protect himself, or his principal (it being the deputy sheriff who testified as above noted) he prepared an order in writing which embraced the order that had been made orally, and asked the court to sign the same, which it did, as of the date the oral order was made. It is insisted by the appellant that it is not bound by this order, from the fact that it was not cognizant of the order when it was made, and that it was made by a court which had no jurisdiction over it. The judgment of the lower court was in favor of the defendant. The testimony on this subject it a little conflicting, hut in any event, the relations between a court and a sheriff are such that, unless the order was absolutely void, we would not mandamus a sheriff for obeying the instructions of the court in a matter of this kind. It was not an unreasonable requirement, and we think the sheriff was justified in obeying it.
The judgment of the lower court will therefore be affirmed.
Eeavis, O. J., and Fullerton, Hadley, Mount, Anders and White, JJ., concur.